Exhibit 10.18

 

CONFIDENTIAL SETTLEMENT AGREEMENT

 

This Confidential Settlement Agreement (“Agreement”) is made and entered into on
June 8, 2017 (the “Settlement Effective Date”) by and between the undersigned
parties, John G. Hartwell (“Hartwell”), Corrine Ramos (“Ramos”), and
collectively with Hartwell, the “Plaintiff’), Avant Diagnostics, Inc. (“Avant”),
Avant Diagnostics Acquisition Corporation (“Avant Acquisition”) and Gregg Linn
(“Linn”), and collectively with Avant and Avant Acquisition, the “Defendants”).
Each Plaintiff and Defendant are referred to individually as “Party” and
collectively as “Parties” in this Agreement.

 

RECITALS

 

A. On or about April 24, 2017, Plaintiff filed a lawsuit against the Defendants
in the Circuit Court for Montgomery County, State of Maryland (Case Number
432180-V) (the “Action”).

 

B. The Parties wish to avoid the expense and uncertainty of further litigation
and have decided to resolve, settle, and compromise the claims, differences,
disagreements, and disputes between them, subject to and expressly conditioned
on the terms and conditions set forth herein.

 

C. The terms and provisions of this Agreement have been negotiated at arm’s
length and have been agreed to by the Parties in good faith.

 

NOW, THEREFORE, in consideration of the terms, conditions, and promises set
forth herein and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged by both Parties, and incorporating the Recitals set
forth above, the Parties agree as follows:

 

1. Consideration by Defendants. Avant shall pay to Hartwell and Ramos an
aggregate of $80,505.96 and $73,195.34 respectively, amounts which include all
attorney’s fees and costs though the Settlement Effective Date in the amount of
$4,600.00 (each the “Settlement Amount” with the “Base Settlement Amount” being
$78,205.96 and $70,895.34 respectively) in accordance with the following payment
schedule:

 

(i) 20% of the Base Settlement Amount plus the $4,600.00 of attorneys’ fees and
costs upon the closing of the Company’s private placement of its equity and/or
debt securities which result in aggregate gross proceeds of $500,000 (the “First
Payment”);

 

(ii) 30% of the Base Settlement Amount upon the earlier of the closing of the
Company’s private placement of its equity and/or debt securities which result in
aggregate gross proceeds to the Company of at least $2,000,000 or 120 days from
the date of the First Payment, (the “Second Payment”); and

 





 

 

(iii) the remaining 50% of the Base Settlement Amount shall be payable in five
(5) equal monthly installments beginning on the 1st day of the month following
the date the Second Payment is made, and continuing on the lst day of each
successive month until all payments are made (the “Final Payments”), provided,
however, if Avant shall undertake to raise any additional capital through the
sale of its equity and/or debt securities after the date the Second Payment is
made, Avant will pay any Final Payments that shall remain outstanding upon the
final closing of such offering.

 

2. Entire Consideration. Plaintiffs each represent and acknowledge that the
consideration contained in this Agreement shall constitute the entire
consideration provided to Plaintiffs (and/or their counsel) and, except as
provided for in Paragraph 7, Plaintiffs will not seek any further compensation
for any claim, damage, cost, or attorney’s fees in connection with the matters
encompassed in this Agreement. Plaintiffs each represent and acknowledge that
the consideration contained in this Agreement constitutes a lull satisfaction
and accord of any claims Plaintiffs has or may have against the Defendants.
Plaintiffs each acknowledge the Settlement Amount constitutes ample
consideration, the sufficiency of which is hereby acknowledged, for Defendant’s
promises in this Agreement.

 

3. Dismissal of Action. Within two (2) business days of receipt of the First
Payment (if by money order) or of confirmation by the bank that the monies have
cleared (if by check or direct deposit), the Parties agree to cause to be filed
the necessary stipulation(s) or paperwork terminating the Action without
prejudice and without costs to any Party. Within two (2) business days of
receipt of the Second Payment (if by money order) or of confirmation by the bank
that the monies have cleared (if by check or direct deposit), the Parties agree
to cause to be filed the necessary stipulation(s) or paperwork terminating the
Action with prejudice as to Gregg Linn only.

 

4. No Admission. It is understood and agreed that this Agreement shall not be
construed as an admission by any party of any liability or the violation of any
law, statute. ordinance, contract, regulation or legal or moral duty whatsoever.
The parties specifically disclaim any liability to each other for any violation
of any law, statute, ordinance, contract or duty

 

5. Successors. This Agreement shall be binding upon the Parties, and their
heirs, representatives, executors, administrators, successors, insurers, and
assigns, and shall inure to the benefit of each of the Plaintiff and the
Company, and to their respective representatives, administrators, successors,
and subsequent assignees.

 

6. No Attorneys’ Fees and Costs. The Parties agree that except as otherwise
stated herein, they shall bear their own respective costs and fees, including
but not limited to attorneys’ fees.

 



-2-

 

 

7. Ownership of Claims and Event of Breach.

 

a. Plaintiffs represent that he/she have not transferred or assigned, or
purported to transfer or assign, to any person or entity, any claim described in
this Agreement.

 

b. In the event, Plaintiffs breach Section 3 of this Agreement, Defendants have
the right to file suit for breach of this Agreement and demand damages and/or
injunctive relief and, if successful, be entitled to recovery of all reasonable
attorneys’ fees and costs incurred in the action.

 

In the event Defendants breach Section 1 of this Agreement, Plaintiffs retain
the right to refile the Action as to all Defendants who have not been previously
dismissed with prejudice. In such an event: (i) Defendants consent to
jurisdiction of the suit in the Circuit Court of Montgomery County MD; (ii)
Defendants consent that service will be deemed effective on the Defendants 3
business days after the later of the date the complaint and summons for each
defendant is emailed to Gerald Commissiong at geraldrivamarantus.com and the
date the complaint and summons for each defendant is mailed by first class mail
to Gerald Commissiong, Executive Director of Avant Diagnostics, Inc., 217 Perry
Parkway, Suite 8, Gaithersburg, MD 20877; and (iii) Defendants consent to
waiving their normal statutory period for a response to the complaint and agree
to filing such a response within 21 days of the effective date of service as
defined in (ii) above.

 

8. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Maryland applicable to contracts made and to be performed
entirely within such State.

 

9. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (i) when delivered personally or on the first business
day after delivery by a documented overnight courier or (ii) upon return of the
receipt after being mailed by registered or certified mail (return receipt
requested) to the Parties hereto at the addresses provided for them on the
signature page hereto (or at such other address for a Party as shall be
specified by like notice)

 

10. Entire Agreement. This Agreement sets forth the entire agreement between the
Parties and fully supersedes any and all prior agreements and understandings
between the Parties pertaining to the subject matter of this Agreement. The
Parties agree that no change to or modification of this Settlement Agreement
shall be valid or binding unless it is in writing and signed by the Parties.

 

11. Construing Provisions. The language of all parts in this Agreement shall be
construed as a whole, according to its fair meaning, and not strictly for or
against either Party. Should any provision in this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement, and all remaining
provisions shall remain valid and enforceable. Plaintiffs further agree that in
the event any provision of this Agreement is held to be illegal or
unenforceable, Plaintiffs will fully cooperate with the Company to effectuate
its purpose to conform the provision(s) to law.

 



-3-

 

 

12. Counterparts. This Agreement may be executed and delivered in counterpart
signature pages executed and delivered via facsimile transmission or via email
with scan or email attachment, and any such counterpart executed and delivered
via facsimile transmission or via email with scan or email attachment will be
deemed an original for all intents and purposes.

 

13. Severability. The various provisions of this Agreement are severable. Should
any provision of this Agreement be declared or be determined by any court of
competent jurisdiction to be illegal, invalid, or unenforceable, the legality,
validity, and enforceability of the remaining parts, terms, or provisions shall
not be affected thereby, and said offending term or provision shall be deemed
severed (i.e. deemed not a part of this Agreement).

 

14. Due Authorization. Each person executing this Agreement represents and
warrants that he or she has the authority to execute this Agreement and to bind
the Party on whose behalf such execution is made.

 

15. Further Assurances. Each Party hereto shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.

 



-4-

 

 

IN WITNESS WHEREOF, having read the foregoing, having fully understood and
agreed to the terms and provisions of this Agreement, the Parties voluntarily
and of their own free will execute this Agreement.

 

PLAINTIFFS

 

/s/ John G. Hartwell   John G. Hartwell   Date: June 8, 2017   Address: 6
Rolling Knoll Ct, Gaithersburg, MD 20877       /s/ Corrine Ramos   Corrine Ramos
  Date: 06/08/2017   Address: 182 rue Diderot Vincennes, 94300 FRANCE  

 



-5-

 

 

DEFENDANTS

 

AVANT DIAGNOSTICS, INC.

 



By: /s/ Gerald Commissiong   Name: Gerald Commissiong   Title: Exec Director  
Date: 6/8/2017   Address: 217 Perry PKWY Suite 8, Gaithersburg MD 20877  

 

AVANT DIAGNOSTICS ACQUISITION CORPORATION

 



By: /s/ Gerald Commissiong   Name: Gerald Commissiong   Title: Exec Director  
Date: 6/8/2017   Address: 217 Perry PKWY Suite 8, Gaithersburg MD 20877        
/s/ Gregg Linn   Gregg Linn   Date: 6/8/2017   Address: 10994 E. Beck Lane
Scottsdale, AZ 85225  

 

 

-6-



 

